Case 2:20-cr-00155-VAP Document 99-2 Filed 04/12/21 Page 1 of 4 Page ID #:545




                                  EXHIBIT 2
Case 2:20-cr-00155-VAP Document 99-2 Filed 04/12/21 Page 2 of 4 Page ID #:546
          Case 2:20-cr-00155-VAP Document 99-2 Filed 04/12/21 Page 3 of 4 Page ID #:547

Consistent with Officer Torres’ email, please let us know if you would stipulate to extending the curfew to 9 p.m. for
visits with members of the defense team. Thank you. Ashwin

Ashwin J. Ram
Partner
aram@Steptoe.com


Steptoe
+1 213 439 9443 direct           Steptoe & Johnson LLP
+1 213 439 9599 fax              633 West Fifth Street
                                 Suite 1900
                                 Los Angeles, CA 90071
                                 www.steptoe.com


This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




From: Joe Torres <Joe Torres@cacp.uscourts.gov>
Sent: Monday, March 22, 2021 3:08 PM
To: Ram, Ashwin <aram@Steptoe.com>; Daniel.Obrien@usdoj.gov
Cc: Jamille Nicholas <Jamille Nicholas@cacp.uscourts.gov>; Joey Trabucco <Christopher Trabucco@cacp.uscourts.gov>
Subject: 2:19‐cr‐00642‐VAP‐1

Good afternoon,

I am the assigned location monitoring Officer for Mr. Zuberi. I am reaching out to both of you after receiving a
subsequent late entry from Mr. Zuberi. On March 1, 2021, he failed to enter before the 5pm Court ordered curfew (43‐
minutes late‐Violation 1). Mr. Ram verified that the defendant was in fact with his legal team. It was clarified on this
date that I do not have the authority to allow Mr. Zuberi to be out beyond his 5pm curfew, even if it is with his
attorneys. This order was made by Judge Phillips. On March 18, 2021, it seemed that he again entered after 5pm, but it
was determined not to be the case and he in fact entered on time. Although, on the morning of Friday 3‐19‐21, I
specifically made contact with Mr. Zuberi to address this matter again because on 3‐18‐21, an attorney for Mr. Zuberi
again reached out to disclose that Mr. Zuberi would be late arriving home. Therefore, it was clearly discussed with Mr.
Zuberi that he had to assure timeliness, making arrangements to allow for traffic and other issues that might arise.
Again, on this same date 3‐19‐21, Mr. Zuberi arrived home after 5pm citing traffic issues (21‐minues late‐Violation 2).

Mr. Zuberi has incurred two verifiable violations of his Court ordered curfew, both referencing his meeting with defense
counsel. Continued noncompliance will require Court notification and a recommendation. It would be more feasible to
consider allowing for more time, ONLY and specifically to meet with defense counsel with verification.

Mr. Ram, I recall that you intended to seek a stipulation with the Court to seek additional time. I have included Mr.
Obrien to facilitate the process and seek guidance from both parties. This might be an easier resolution to assure the
most benefit to both parties. I look forward to hearing from you both.

Thank You




                                                                             2
Case 2:20-cr-00155-VAP Document 99-2 Filed 04/12/21 Page 4 of 4 Page ID #:548




                                      3
